Title: Enclosure (D.): [Sums of Appropriation to the End of the Year 1792], 19 February 1793
From: Hamilton, Alexander
To: 

 
Statement Shewing the Sums of Appropriation to the End of the Year 1792. Which Will Probably Not Be Required to Satisfy the Same.



Balances of appropriation unexpended on the 31st December 1792.
Balance which will probably not be required.
Balance which will be required



dolls: Cents.
dolls. Cts
dolls: Cents


For discharging the warrants issued by the late board of Treasury,
32,176. 73
20,000.   
12,176. 73


For the support of the civil list under the late and present government,
191,648. 31.
50,000.   
141.648. 31.


For the support of the army of the United States,
316,161. 77
150,000.   
166,161. 77.


For paying the pensions due to invalids,
82,292. 89
43,017. 24
40,275. 65.


For defraying the expenses of negociations or treaties of peace with the Indians,
13,000.   
13 000.   



For interest due on temporary loans obtained by the Secretary of the Treasury,
2,401. 88

2,401. 88


For the support of the Ministers, &c. of the United States at foreign courts, and maintaining intercourse with foreign nations,
89,500.   

89,500.   


For effecting a recognition of the treaty of the United States with the new emperor of Morocco,
7,000.   

7,000   


For the building, equipment and support of ten revenue cutters 
32,704. 48
32,704. 48



For discharging certain debts contracted by Abraham Skinner late commissary of prisoners,
209. 62
209. 62.



Towards discharging certain debts contracted by Colonel Timothy Pickering,
35,939. 74
20,000.   
15,939. 74.


For paying the interest due on the domestic debt of the United States
1,395,824. 65

1,395,824. 65.


For the support and repairs of lighthouses, beacons, buoys & public piers
18,824. 11
10,000.   
8,824. 11.



For defraying the contingent charges of government,
8,302. 50

8,302. 50.


For the reduction of the public debt,
416,885. 75

416,885. 75.


For satisfying miscellaneous claims,
11,471. 36

11,471. 36.


For balances due to the French government, to Oliver Pollock, &c.,
28,844. 25

28,844. 25.


For paying the debt due to foreign Officers,
172,962. 11

172,962. 11


For payments on account of the French debt
290,736, 17.

290,736. 17.



3,147,886. 32.
338,931. 34.
2,808,954. 98



   
   This sum has been adjusted in the accounts of the collectors, as a charge on the collection of the revenue.


Treasury departmentFebruary 19th, 1793.
Alexander Hamilton,Secretary of the Treasury.
